Exhibit 10.31

Execution Version

SUPPLY AGREEMENT

by and between

STRAKAN INTERNATIONAL S.À R.L.

and

APTALIS PHARMA US, INC.

 

 

DATE: December 28, 2011

 

 

* Confidential treatment requested.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

              Article 1      DEFINITIONS      1    Article 2      MANUFACTURE
AND SUPPLY      4    Article 3      FORECAST, ORDERING AND DELIVERY      8   
Article 4      PRICE AND PAYMENT      11    Article 5      QUALITY CONTROL OF
THE PRODUCT/AUDITS AND INSPECTIONS      12    Article 6      REGULAR BUSINESS
REVIEWS      16    Article 7      REPRESENTATIONS AND WARRANTIES      17   
Article 8      DEFECTS, INDEMNIFICATION AND INSURANCE      20    Article 9     
FORCE MAJEURE      23    Article 10      TERM AND TERMINATION      24   
Article 11      MISCELLANEOUS      27    Article 12      ASSIGNMENT      29   
Article 13      ENTIRE AGREEMENT; AMENDMENT AND WAIVER      29    Article 14
     GOVERNING LAW AND DISPUTES      30    Article 15      COUNTERPARTS      31
  

Schedule 1: Product and Product Specifications

Schedule 2: Price and Payment

Schedule 3: Supplier Scorecard

 

 

* Confidential treatment requested.

i



--------------------------------------------------------------------------------

SUPPLY AGREEMENT

This Supply Agreement (the “Agreement”) is made on December 28, 2011 by and
between

 

  (1) Strakan International S.à r.l., a company incorporated in Luxembourg with
offices at Galabank Business Park, Galashiels, TD1 1QH, Scotland (“Strakan”);
and

 

  (2) Aptalis Pharma US, Inc., whose principal place of business is at 100
Somerset Corporate Boulevard, Bridgewater, NJ 08807 USA (“Aptalis”).

Recitals

 

  (A) WHEREAS, Strakan and Aptalis are parties to that certain Commercialization
and License Agreement of even date (the “License Agreement”), whereby Aptalis
has licensed the rights to Develop, Commercialize and Manufacture the Product in
the Territory; and

 

  (B) WHEREAS, in accordance with the License Agreement, the Parties agreed to
contemporaneously with such License Agreement enter into this Agreement pursuant
to which, and subject to the conditions set forth below, Strakan is to supply
all of Aptalis’ requirements of Product in order to commercialize such Product
in the Territory, except as otherwise provided in this Agreement.

NOW, THEREFORE, the Parties, intend to be legally bound, agree as follows:

Article 1 DEFINITIONS

For purposes of this Agreement, in addition to the other terms defined elsewhere
in this Agreement, the following initially capitalized terms, whether used in
the singular or plural, will have the following meanings. Other capitalized
terms that are used in this Agreement and not defined in this Agreement will
have the meaning set forth in the License Agreement. In the event that any terms
are defined in both this Agreement and the License Agreement, such terms shall
have the meaning as defined in this Agreement only for purposes of this
Agreement.

 

 

* Confidential treatment requested.

1



--------------------------------------------------------------------------------

“Additional Materials” shall mean all raw materials, Active Pharmaceutical
Ingredients, intermediates, components, excipients, other ingredients, packaging
materials and supplies, including Printed Matters, required to Manufacture the
Product.

“API” or “Active Pharmaceutical Ingredient” shall mean the substance in a
Product that is pharmaceutically active.

“Breaching Party” shall have the meaning given in Section 10.2.1 of this
Agreement.

“Certificate of Analysis” means a document identified as such and provided by
Strakan or Strakan’s Contract Manufacturer(s) to Aptalis that sets forth the
analytical test results against the Specifications as agreed to in writing
between the Parties for a given Lot of Product delivered to Aptalis hereunder.

“Certificate of Compliance” means a document identified as such and provided by
Strakan or Strakan’s Contract Manufacturer(s) to Aptalis that certifies that
each Lot of Product was Manufactured and tested in compliance with
Specifications, cGMPs, the Master Batch Records and other applicable regulatory
documents.

“Contract Manufacturer” shall mean [*] and, subject to Section 2.1.3, any other
manufacturers operating under contract to Strakan in the Manufacture of the
Product.

“Contract Year” shall mean, for the first Contract Year, the period from the
Effective Date to December 31, 2012, and for each subsequent Contract Year shall
be the subsequent consecutive 12- month periods of each relevant calendar year
(January 1st until December 31st).

“Effective Date” means the date on which the License Agreement becomes effective
in accordance with its terms.

“Fixed Period” shall have the meaning given in Section 3.2 of this Agreement.

“Forecast” shall have the meaning given in Section 3.1 of this Agreement.

“Indemnitee(s)” shall have the meaning given in Section 8.7 of this Agreement.

“Indemnification Claim Notice” shall have the meaning given in Section 8.7 of
this Agreement.

“Indemnified Party” shall have the meaning given in Section 8.7 of this
Agreement.

 

 

* Confidential treatment requested.

2



--------------------------------------------------------------------------------

“Indemnifying Party” shall have the meaning given in Section 8.7 of this
Agreement.

“Lot” an aliquot of Product in the same package size produced in a discrete
Manufacturing run that is identifiable by a unique number.

“Manufacturing Facilities” shall mean the facilities utilized in the Manufacture
of the Product that have been designated as an approved manufacturing facility
in the Product NDA.

“Manufacturing Process” with respect to each Product, means process and methods
(or step in any process, including packaging, quality control and quality
assurance) used or planned to be used by a manufacturer (or any of its permitted
Affiliates or sub contractors) in the Manufacturing of such Product in
accordance with the Product Quality Agreement.

“Master Batch Record” means a detailed, step-by-step description of the entire
Manufacturing Process for a specific Product, which explains exactly how the
product is Manufactured, indicating specific types and quantities of components
and raw materials, Additional Materials, processing parameters, in-process
quality controls, and other relevant controls.

“MOQ” shall mean the minimum order quantities of Product at SKU level, as set
out in Schedule 2 and as may be adjusted in accordance with Article 6 of this
Agreement.

“Non-conforming Product” shall have the meaning given in Section 5.5 of this
Agreement.

“Non-conformity” shall have the meaning given in Section 5.5 of this Agreement.

“Open Period” shall have the meaning given in Section 3.2 of this Agreement.

“Price” with respect to the Product, means the amount in the applicable currency
payable for the Product, as determined in accordance with the terms hereof and
Schedule 2.

“Printed Matter” shall mean printed matter that accompanies the Product in the
market and identifies it in any way; therefore, label includes immediate
container label, printed primary, secondary and tertiary packaging, including
package inserts but exclusive of promotional materials.

“Product” means the finished product to be Manufactured pursuant to the Product
NDA and supplied in accordance with the terms of this Agreement including the
product profile set forth in Schedule 1.

 

 

* Confidential treatment requested.

3



--------------------------------------------------------------------------------

“SKU” shall mean stock keeping unit as applied to the Product.

“Specifications” shall mean the processes, methods, formulae, analyses,
instruction, standards, know – how, testing and control procedures, information
and specifications relating to (a) the Manufacture of the Product in accordance
with the Product NDA and this Agreement, including Schedule 1 and (b) the supply
of Additional Materials in accordance with the Product Quality Agreement.

“Termination Assistance Period” shall have the meaning given in Section 10.4.5
of this Agreement.

“Termination Assistance Services” shall have the meaning given in Section 10.4.5
of this Agreement.

“Trading Period” shall have the meaning given in Section 3.2 of this Agreement.

Article 2 MANUFACTURE AND SUPPLY

 

2.1 Manufacture.

 

  2.1.1 Strakan shall, or shall cause its Affiliates and Contract
Manufacturer(s), to Manufacture the Product exclusively for Aptalis in the
Territory in accordance with the Specifications, cGMP, the Product Quality
Agreement, the License Agreement and applicable Laws, and deliver it to Aptalis
in accordance with Article 3 of this Agreement.

 

  2.1.2

Manufacturing Facilities: Strakan and its Contract Manufacturer(s) shall
Manufacture the Product only at the Manufacturing Facilities. Without limiting
the foregoing, neither Strakan nor its Contract Manufacturer(s) shall change
Manufacturing Facilities except with the prior written approval of Aptalis such
approval not to be unreasonably withheld, conditioned or delayed and the
authorisation of all applicable Regulatory Authorities (if required) and the
change control procedures set forth in this Section 2.1.2. A copy of the project
plan relating to any proposed change of Manufacturing Facility (together with a
copy of updates to such plan) shall be submitted to Aptalis for approval (such
approval not to be unreasonably withheld, conditioned or delayed) and, if
Aptalis approves

 

 

* Confidential treatment requested.

4



--------------------------------------------------------------------------------

  such plan, then following receipt of Aptalis’ approval, Aptalis shall be kept
regularly informed as to Strakan’s and its Contract Manufacturer(s)’ progress
against the plan. Aptalis shall not be obliged to purchase any Product from any
changed Manufacturing Facility until such time as Regulatory Approval to use
such facility is obtained. The Parties will cooperate to receive Regulatory
Approval with respect to using any additional Manufacturing Facilities. Aptalis
will notify Strakan promptly, in writing, after any such Regulatory Approval is
obtained. Before initiating such change in Manufacturing Facilities, Strakan
shall, and shall cause its Affiliates and Contract Manufacturer(s), to take all
reasonable precautions to mitigate the risk to Aptalis of any supply
interruption, including maintaining an appropriate level of safety stock as
agreed to by Aptalis (it being recognized by Aptalis that there may be a
commensurate reduction in the shelf life for such safety stock which shall not
be a breach of Section 3.5.2, provided however that Strakan will replace any
stock that becomes unsaleable due to obsolescence with saleable stock) during
the period during which such change in Manufacturing Facility is taking place.
The Parties agree, in relation to costs associated with any change of, or to,
the Manufacturing Facilities, that (a) where a change in the Manufacturing
Facility (i) is required by a change in Law outside the Territory, (ii) is
required by an applicable Regulatory Authority outside the Territory, (iii) is
required by a change in Law inside the Territory alone or by an applicable
Regulatory Authority inside the Territory, or (iv) is required by a change in
Law both inside and outside the Territory or by applicable Regulatory
Authorities both inside and outside the Territory, such costs shall be the
responsibility of [*], and (b) where a change in the Manufacturing Facility is
mutually agreed to in order to mitigate supply risk and qualify an alternate
Manufacturing site (not due to Strakan’s failure to Manufacture and supply in
accordance with Specifications, including, cGMP or due to Supplier’s failure to
comply with any Law in force at the Effective Date or as updated, amended or
replaced from time to time pursuant to terms of this Section where the
allocation of such costs for such update has been in accordance with the terms
of this Section 2.1.2 and not due to Aptalis’ decision to elect to manufacture
the Product

 

 

* Confidential treatment requested.

5



--------------------------------------------------------------------------------

  in accordance with Section 2.1.7), such costs shall be allocated [*] percent
([*]%) to Strakan and [*] percent ([*]%) to Aptalis. Nothing in this Section or
this Agreement shall prevent Strakan from qualifying another Third Party (other
than the Contract Manufacturer, subject to Section 2.1.7) as a supplier of the
Product for the Territory, provided that Aptalis’ prior written approval (such
approval not to be unreasonably withheld, conditioned or delayed) has first been
obtained by Strakan.

 

  2.1.3 Right to Engage Contract Manufacturers. From the Effective Date through
the term of this Agreement Strakan shall only exercise its right to enter into a
contract with a Contract Manufacturer with the prior, written approval of
Aptalis, such approval not to be unreasonably withheld, conditioned or delayed.
Where Strakan enters into a contract with a Contract Manufacturer in accordance
with the terms of this Agreement Strakan shall ensure that such contract or
agreement is on terms which are consistent with this Agreement and Strakan shall
remain liable for each Contract Manufacturer’s performance under this Agreement.

 

  2.1.4 Maintenance of Manufacturing Facilities. During the term of this
Agreement, Strakan shall, and shall cause its Affiliates and Contract
Manufacturer(s), to maintain the Manufacturing Facilities, all personal property
and Additional Materials, equipment, machinery, Product, systems (including
quality assurance and control systems), intangibles, Intellectual Property
Rights and contract rights in use at the Manufacturing Facilities during the
term of this Agreement in the ordinary course of business, in compliance with
cGMP and applicable Law and, in the case of tangible equipment and materials, in
good working order.

 

  2.1.5 Procurement of Materials and Inventory.

 

  2.1.5.1 Strakan or its Contract Manufacturer(s) shall timely procure, at [*]
expense, all Additional Materials necessary for the Manufacture of Product.
Title to all such Additional Materials shall reside with Strakan or its Contract
Manufacturer(s) until such time as such Additional Materials are incorporated
into the Product and such Product is delivered to Aptalis in accordance with
Section 3.5.

 

 

* Confidential treatment requested.

6



--------------------------------------------------------------------------------

  2.1.5.2 Strakan or its Contract Manufacturer(s) shall maintain commercially
reasonable inventories of Additional Materials (excluded printed materials) and
Third Party APIs required to Manufacture the Product and ensure timely delivery,
provided that such inventories shall be sufficient to Manufacture the Product
for at least [*] weeks in accordance with the current Forecast at any time and
further provided that any obsolescence of such Additional Material or Third
Party APIs caused by Aptalis changing the Specification or the Manufacturing
Facility shall be at Aptalis’ cost.

 

  2.1.5.3 Strakan shall, promptly upon becoming aware of any actual or
anticipated shortages of or changes to the supply of Additional Materials,
notify, and provide Aptalis with any information, data and documentation,
related to any such actual or anticipated shortages of or changes to the supply
of Additional Materials experienced by Strakan or its Contract Manufacturer(s).

 

  2.1.6 Records, Retained Samples and Storage. Strakan shall, and shall cause
its Affiliates and Contract Manufacturer(s), to retain samples and maintain
records from each Lot of Product for a period required by Law for record
keeping, testing and regulatory purposes or specified in the Product Quality
Agreement and shall make the same available to Aptalis at Aptalis’ request to
address any issues raised by any Regulatory Authority relating to the
Manufacture of the Product in the Territory or any other reasonable request of
Aptalis. When storing Product, Strakan shall, and shall cause its Affiliates and
Contract Manufacturer(s) to, comply with and maintain all storage facilities in
compliance with Specifications and in accordance with cGMP and Law.

 

  2.1.7 Aptalis’ Right to Manufacture. Aptalis shall have the right to take over
responsibility for Manufacture of the Product by either making the Product
itself or appointing a Third Party to do so on its behalf, in each case for sale
in the Territory, provided that Aptalis shall not have the right to appoint the
Contract Manufacturer directly unless [*]. If Aptalis wishes to exercise this
right it will

 

 

* Confidential treatment requested.

7



--------------------------------------------------------------------------------

  provide Strakan [*] months’ notice in writing, provided that such notice is
not required if Strakan has breached this Agreement or experienced a Bankruptcy
Event. Following receipt of such notice and subject to the Parties agreeing in
good faith any consequential changes required to the License Agreement or
Product Quality Agreement, Strakan shall and shall use its Commercially
Reasonable Efforts to procure that its Contract Manufacturer(s) shall provide
such Termination Assistance Services as Aptalis shall reasonably require (and at
[*] cost) in order to transfer Manufacture of the Product to Aptalis or its
nominated Third Party contract manufacturer. For the avoidance of doubt, Aptalis
shall be entitled to undertake any necessary activities in order to qualify a
new manufacturer prior to taking over responsibility for Manufacturing pursuant
to this Section 2.1.7

Article 3 FORECAST, ORDERING AND DELIVERY.

 

3.1 Rolling Forecasts.

Commencing no later than the Effective Date, each month Aptalis shall submit to
Strakan, within six (6) Business Days after the first Business Day of each
month, written or electronic forecasts of the quantities of the Product that it
desires or expects to order from Strakan during each of the succeeding [*]
months (“Forecast”).

 

3.2 Firm Commitment and Estimates

 

  3.2.1 Pharmaceutical Dosage Form

 

  3.2.1.1 The first [*] weeks (“Fixed Period”) covered by each Forecast shall
constitute a binding commitment by Aptalis to purchase the quantities of Product
covered thereby. Any variation to this will be managed by exception and agreed
between the Parties.

 

  3.2.1.2

With respect to months [*] to [*] covered by each Forecast (“Trading Period”),
although such quantities shall not constitute a binding commitment by Aptalis to
purchase such quantities, unless the quantity Forecast is otherwise consumed by
later orders Aptalis shall

 

 

* Confidential treatment requested.

8



--------------------------------------------------------------------------------

  be obliged and committed to reimburse the costs for the Additional Materials
and Third Party APIs for such Product quantities, provided that such
reimbursement shall only be required to the extent that Strakan has actually
purchased such Additional Materials and Third Party APIs. For purposes of
clarity, the Trading Period Forecast can be adjusted without limitation at
Aptalis’ sole discretion.

 

  3.2.1.3 With respect to month [*] through month [*] of the Forecast (“Open
Period”) these quantities shall constitute a non binding Forecast of Aptalis
orders, presented solely for the purpose of enabling Strakan to schedule the use
of facilities and resources and plan the production of Product.

 

3.3 Purchase Orders

All purchase of Product shall be pursuant to written purchase orders which shall
include all of the Forecast quantities in the Fixed Period. Purchase orders
shall be placed by Aptalis at least [*] weeks prior to the due date by which the
Product shall be delivered or made available by Strakan. Strakan shall
acknowledge receipt of each purchase order within five (5) Business Days of
receipt. Confirmation of the purchase order within ten (10) Business Days shall
include a written confirmation of the due date, which shall be the requested
delivery date unless otherwise agreed to between the Parties. Strakan may reject
a purchase order only if that order is not in compliance with the then
applicable Forecasts, sets forth incorrect Prices, or specifies a quantity that
is inconsistent with the MOQ of the Product, provided that if the purchase order
exceeds the Fixed Period Forecast Strakan will use its Commercially Reasonable
Efforts to supply the excess. To the extent that any order by Aptalis provides
for a due date that is less than [*] weeks after the date of the purchase order,
Strakan shall be entitled to request that the due date be postponed to [*] weeks
after the date of the order but not to reject the order. The Parties agree to
use Commercially Reasonable Efforts to define a mutually acceptable expedited
delivery process, which provides for a due date that is less than [*] weeks
after the applicable order. This process is to be used only in exceptional
circumstances, including as set forth in Section 8.2.1, and is subject to the
terms of Strakan’s contract with its Contract Manufacturer. Nothing contained in
any purchase order or confirmation thereof shall supersede the terms and
conditions of this Agreement.

 

 

* Confidential treatment requested.

9



--------------------------------------------------------------------------------

3.4 MOQs and Deviation from MOQs

MOQs and Prices for the Product are set out in Schedule 2.

In the event that Aptalis desires to purchase a quantity of the Product not in
accordance with the MOQ then the Parties shall negotiate in good faith any
necessary adjustments to be made in the planning, Manufacture and delivery of
Product.

 

3.5 Delivery

 

  3.5.1 The Product hereunder shall be delivered according to the following
Incoterms 2010: Ex-works Strakan’s nominated Contract Manufacturer or
warehousing facility. Where appropriate to and required by the specified
Incoterms 2010 Aptalis shall designate the carrier that will take delivery of
the Product. For purposes of clarity the actual reasonable Third Party
logistical expenses, including sea freight costs, incurred by Aptalis to deliver
Product to its Third Party logistics provider in the United States from the
Contract Manufacturer [*]. In addition, Aptalis may use, and [*] under the
License Agreement, air freight to ship the Product from the Contract
Manufacturer to its United States logistics provider if the shelf life of the
Product is less than [*] months.

 

  3.5.1.1 Aptalis shall be responsible for logistical expenses in connection
with the delivery of any Product already located in the Territory as of the
Effective Date.

 

  3.5.2 The quantity of Product delivered by Strakan with respect to each
confirmed order shall be in accordance with Schedule 2. The Product shall have a
shelf life on delivery of not less than [*] percent ([*]%) of the shelf-life
specified in the Product NDA for as long as the shelf life specified is [*]
months and [*] percent ([*]%) of the shelf life specified in the Product NDA as
long as the shelf life specified is [*] months or longer. Aptalis agrees to
purchase Lots [*] and [*] of Product which have been manufactured prior to the
Effective Date if (i) the next scheduled stability data is provided to Aptalis
by [*], (ii) in Aptalis’ sole discretion such data

 

 

* Confidential treatment requested.

10



--------------------------------------------------------------------------------

  supports a shelf life of [*] months, and (iii) in Aptalis’ reasonable
discretion there is no other reason Aptalis cannot sell such Lots in the
Territory, including any regulatory or legal barriers. Delivery documents shall
include purchase order number, quantity, copy of Certificate of Analysis,
Certificate of Compliance, item codes and description, lot number, number of
shippers (or other specified containers) weight and number of pallets.

 

  3.5.3 Each order shall be delivered not more than five (5) Business Days
earlier or later than the date agreed upon for the confirmed order unless
otherwise agreed to by the Parties, and Strakan shall immediately notify Aptalis
of any change to the agreed upon delivery date.

 

3.6 Samples. Strakan shall supply Aptalis with sample packs of the Product, the
details and price of which shall be agreed between the Parties. Otherwise,
supply of such sample packs shall be subject to the same terms as supply of the
Product.

 

3.7 Shelf Life Reduction. If the shelf life of the Product approved by the FDA
is reduced below [*] months Strakan will reimburse Aptalis for the cost of any
Product which is returned to Aptalis by its wholesalers because such wholesalers
are unable to sell such Product as a result of such reduction in the approved
shelf life.

Article 4 PRICE AND PAYMENT

 

4.1 Price

For the duration of the License Agreement, Aptalis shall pay to Strakan the
amount set forth in Schedule 2 for each unit of the Product Manufactured and
supplied under the terms of this Agreement. For purposes of clarity, amounts
paid [*].

 

4.2 Invoices - Payment conditions

 

  4.2.1 Upon delivery of each order, Strakan shall issue an invoice to Aptalis
for the applicable Price for all Product delivered to Aptalis. The invoice shall
contain a reference identifying the Aptalis purchase order.

 

  4.2.2 Aptalis shall pay all undisputed invoices in full within forty-five
(45) days from the date of the relevant invoice.

 

 

* Confidential treatment requested.

11



--------------------------------------------------------------------------------

Article 5 QUALITY CONTROL OF THE PRODUCT/AUDITS AND INSPECTIONS

 

5.1 Product Quality Agreement

The Parties have entered into a Product Quality Agreement of even date. To the
extent that there are any inconsistencies or conflicts between this Agreement
and the Product Quality Agreement then the terms of this Agreement shall govern
with respect to supply aspects and the Product Quality Agreement shall govern
with respect to quality and cGMP aspects.

 

5.2 Testing and Release

Testing and release of the Product shall be undertaken in accordance with the
terms of the Product Quality Agreement. Aptalis shall be responsible for final
release of the Product, which shall be in accordance with the Product Quality
Agreement.

 

5.3 Records

At its own cost Strakan shall cause the Contract Manufacturer(s) to keep and
accurately maintain documents and records in accordance with applicable Laws and
as specified in the Product Quality Agreement.

 

5.4 Modification of Specifications

 

  5.4.1 Strakan shall not make any modification to the Specifications without
first giving prior written notification to Aptalis and obtaining Aptalis’s
approval of such modifications.

 

  5.4.2 For all changes to the Specifications made at Aptalis’ reasonable
request and to which Strakan has consented in writing (such consent not to be
unreasonably withheld, conditioned or delayed), [*] shall be solely responsible
for and pay any and all Specifications change implementation costs. [*] agrees
to use Commercially Reasonable Efforts to implement such changes to the
Specifications and minimize the costs associated with any Specifications change.

 

  5.4.3

The Parties will cooperate to amend or supplement the Specifications where the
OC requests in writing to implement a discretionary modification to the
Specifications which is not necessary to comply with applicable Law or the

 

 

* Confidential treatment requested.

12



--------------------------------------------------------------------------------

  requirements of a Regulatory Authority. For such Specification changes the
Parties shall share the Specifications change implementation costs as follows:
Strakan shall pay [*] percent ([*]%) and Aptalis shall pay [*] percent ([*]%).
[*] agrees to use Commercially Reasonable Efforts to implement such changes to
the Specifications and minimise the costs associated with any Specifications
change.

 

  5.4.4 The Parties will cooperate to amend or supplement the Specifications
(a) to the extent reasonably necessary to comply with applicable Law or the
requirements of a Regulatory Authority in the Territory, (b) to the extent
reasonably necessary to comply with applicable Law or the requirements of
Regulatory Authorities that are effective both in the Territory and outside the
Territory, or (c) to the extent reasonably necessary to comply with applicable
Law or the requirements of a Regulatory Authority outside the Territory. For all
changes to the Specifications made in accordance with this Section 5.4.4, [*]
shall be solely responsible for and pay any and all Specifications change
implementation costs. [*] may, upon obtaining written approval from the OC,
impose any changes in connection with clause (c) of this Section 5.4.4 to the
Specifications for the Product in the Territory to the extent that such changes
are permitted by the applicable Regulatory Authorities. For purposes of clarity,
where any modification to the Specifications is required outside the Territory,
[*] shall not change the Specifications with respect to the Product unless it
has received [*] prior written approval not to be unreasonably withheld,
conditioned or delayed.

 

5.5 Non-conformity

If Aptalis determines that any Product does not comply with the Specifications
and the Product Quality Agreement and Strakan agrees or if Strakan does not
agree but the expert appointed in accordance with Section 8.3 determines that
the Product does not comply with the Specifications or the Product Quality
Agreement (“Non-conformity”) then such Product shall be considered
“Non-conforming Product”. The consequences of Non-conformity are set out in
Article 8 of this Agreement. The provisions of the Product Quality Agreement
shall also apply to the determination of the Non-conformity of any Product.

 

 

* Confidential treatment requested.

13



--------------------------------------------------------------------------------

5.6 Recall

In the event any Product recall in the Territory is required by any Regulatory
Authority, or if recall is jointly deemed to be required by the Parties, or
deemed to be required by Aptalis such recall shall promptly be administered by
[*] at [*]’ cost in a manner reasonable under the circumstances and in line with
accepted trade practice and regulatory requirements; provided, that [*] will be
reimbursed by [*] for all reasonable costs and expenses incurred in connection
with such recall if such recall results from [*]. [*] shall have sole discretion
for determining whether and when to recall any Lot in the Territory and for all
matters relating to such recall’s implementation, for any reason whatsoever.

 

5.7 Reporting of Adverse Events

The Parties shall promptly provide each other with necessary information and
data relating to adverse events associated with the Manufacture of the Product,
received by or reported to the Parties from any sources in accordance with the
Safety Data Exchange Agreement.

 

5.8 Audit and Inspection Rights.

 

  5.8.1 Audit Rights. Strakan shall grant to authorized representatives of
Aptalis (or at Aptalis’ sole discretion, a Third Party hired on behalf of
Aptalis who is reasonably acceptable to Strakan) or cause its Contract
Manufacturer(s) to grant to such persons, upon reasonable notice, during regular
business hours and no more than once per Calendar Year with respect to clause
(a) below (unless an audit has determined, or Aptalis reasonably believes, that
material safety or quality issues exist with respect to the Product delivered to
Aptalis hereunder, in which case the number of audits shall be limited to the
number of audits that are reasonably necessary to resolve such issues), access
to the Manufacturing Facilities where the Product is Manufactured, tested or
stored for the sole purpose of (a) allowing Aptalis to conduct audits of the
Manufacturing Facilities as they relate to any matters arising under this
Agreement, the Product Quality Agreement or the Safety Data Exchange Agreement
or (b) subject to applicable

 

 

* Confidential treatment requested.

14



--------------------------------------------------------------------------------

  Law and any Third Party confidentiality restrictions and obligations,
inspecting all data, documentation and work products relating to the activities
performed by Strakan or the Contract Manufacturer(s) under this Agreement, the
Product Quality Agreement or the Safety Data Exchange Agreement. The right to
inspect all data, documentation and work products relating to the Product under
clause (b) above may be exercised at any time during the Term, or such longer
period as shall be required by applicable Law. Strakan will comply with all
reasonable requests and assist in any audit initiated by Aptalis personnel or a
person designated by Aptalis. Aptalis shall provide Strakan with, if reasonably
possible, at least fifteen (15) Business Days’ notice in writing of the date on
which Aptalis shall conduct any audit hereunder and Strakan shall use its
Commercially Reasonable Efforts to ensure that the Contract Manufacturer
provides such access as requested by Aptalis, but in any event Strakan shall
cause the Contract Manufacturer to provide such access within thirty
(30) Business Days. An exit meeting will be held with representatives from
Aptalis and Strakan to discuss any significant audit observations. In the event
that, as a result of any such audit Aptalis reasonably believes that Strakan or
its Contract Manufacturer is not in compliance with Law, Specifications or any
other agreed upon requirement of Aptalis and/or has not met its obligations
under this Agreement, the Product Quality Agreement or the Safety Data Exchange
Agreement, Strakan shall respond to Aptalis within thirty (30) days following
receipt of Aptalis’s audit report with a proposed written plan for corrective
action and shall execute such corrective action plan as may be reasonably agreed
by Aptalis.

 

  5.8.2

Inspection Rights. Each Party shall notify the other Party as soon as possible
of any notification received by it or otherwise notified to it from a Regulatory
Authority (including those outside the Territory) to conduct an inspection of
the Manufacturing Facilities and if such request is received by Aptalis, upon
notification, Strakan shall ensure that the Manufacturing Facilities where the
Product is Manufactured, tested or stored, including all records and reference
samples are available for inspection by the applicable Regulatory Authority.
Subject to applicable confidentiality obligations, each Party shall, within ten
(10)

 

 

* Confidential treatment requested.

15



--------------------------------------------------------------------------------

  Business Days, provide to the other Party copies of all correspondence
relating thereto with a Regulatory Authority to the extent that such
correspondence relates to the Product. To the extent reasonably practicable,
Strakan shall inform Aptalis within ten (10) Business Days of any inspection of
the Manufacturing Facilities by a relevant Regulatory Authority and of the
results of any such inspection and provide the inspection report and response.

 

  5.8.3 Strakan shall provide Regulatory Authorities access to the Manufacturing
Facilities as required by such Regulatory Authorities. Aptalis reserves the
right to be on site at Strakan’s or its Contract Manufacturer’s Manufacturing
Facility during pre-approval or general inspections of Products or Manufacturing
Facilities by Regulatory Authorities.

 

  5.8.4 Strakan shall cause it Contract Manufacturer(s) to grant Aptalis and
Regulatory Authorities the audit and inspection rights set forth in Sections
5.8.1, 5.8.2 and 5.8.3.

 

  5.8.5 Strakan will be responsible for auditing its Contract Manufacturer(s)
and the supplier(s) of Additional Materials on behalf of Aptalis.

 

5.9 Regulatory Approvals for Manufacturing.

Strakan shall, or shall cause its Affiliates and Contract Manufacturer(s), to
provide all data, information or other documentation in the possession or
control of Strakan or the Contract Manufacturer as requested by Aptalis to
respond to any inquiry by any Regulatory Authority.

Article 6 REGULAR BUSINESS REVIEWS

 

6.1 The Parties will discuss matters regarding Manufacture of the Product in the
OC in accordance with Section 3.2 of the License Agreement. The Parties will
ensure that at least one of its members of the OC is reasonably experienced in
the manufacture of pharmaceutical products.

 

6.2 Strakan will use its Commercially Reasonable Efforts to provide or cause to
be provided the information (to the extent reasonably available to Strakan)
necessary to populate the information in the Supplier Scorecard set out in
Schedule 3 on a quarterly basis, and such information will be provided within
thirty (30) days of the last day of such quarter.

 

 

* Confidential treatment requested.

16



--------------------------------------------------------------------------------

Article 7 REPRESENTATIONS AND WARRANTIES

 

7.1 Representations, Warranties and Covenants.

 

  7.1.1 Each Party represents and warrants to the other that, as of the
Effective Date:

 

  7.1.1.1 It is a corporation or entity duly organized and validly existing
under the laws of the state of incorporation;

 

  7.1.1.2 It has full corporate right, power and authority to enter into and
deliver this Agreement and to perform its respective obligations under this
Agreement;

 

  7.1.1.3 This Agreement is a legal and valid obligation binding upon it and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by it does not conflict with or result in a breach
of any other agreement, instrument or understanding, oral or written, to which
it is a party or by which it is bound, nor violate any applicable Laws;

 

  7.1.1.4 It has not granted any right to any Third Party that would conflict
with the rights granted to the other Party hereunder; and

 

  7.1.1.5 It has obtained all necessary consents, approvals and authorizations
of all Governmental Authorities and other persons or entities required to be
obtained by it as of the Effective Date in connection with the execution,
delivery and performance of this Agreement.

 

  7.1.2 Strakan represents, warrants and covenants to Aptalis that:

 

  7.1.2.1 All Product delivered to Aptalis by Strakan or its designee shall be
Manufactured, stored and tested in accordance with and conform to the
Specifications, cGMPs, all applicable Law, and the Product Quality Agreement as
of the time of delivery by Strakan to Aptalis;

 

 

* Confidential treatment requested.

17



--------------------------------------------------------------------------------

  7.1.2.2 The ownership and operation of the Manufacturing Facilities shall be
in material compliance with cGMPs and all applicable Law;

 

  7.1.2.3 All Product delivered to Aptalis will be free and clear of all liens
and encumbrances at the time at which title transfers to Aptalis;

 

  7.1.2.4 It has not, none of its Affiliates has, and to its knowledge after due
inquiry no Contract Manufacturer has, received any notice from any Governmental
Authority in the Territory or in any jurisdiction in which the Product is to be
Manufactured for Aptalis pursuant to this Agreement claiming that the Product
(or a product that corresponds to the Product in the relevant jurisdiction) or
any Manufacturing Facility is not currently in compliance with any relevant
requirement of such Governmental Authority;

 

  7.1.2.5 It and its Affiliates are and shall remain, and shall cause its
Contract Manufacturer(s) to be, in compliance with any and all Laws of any
Governmental Authority having jurisdiction over the Manufacture of the Product,
including without limitation fulfilling any reporting requirements to any such
Governmental Authority, and including the Physician Payments Sunshine Act, as
applicable;

 

  7.1.2.6 It (a) is not in breach of any of its contracts or arrangements with a
Contract Manufacturer, (b) knows of no event or circumstance which would
constitute a breach of any contract or arrangement with a Contract Manufacturer;

 

  7.1.2.7 To its knowledge after due inquiry, there are no outstanding orders,
judgments or settlements against or owed by Strakan, any of its Affiliates or
its Contract Manufacturer(s), nor any pending or threatened claims or
litigation, in either case relating to the Manufacturing Process or Additional
Materials for Product used or practiced by Strakan or its Contract
Manufacturer(s); and

 

 

* Confidential treatment requested.

18



--------------------------------------------------------------------------------

  7.1.2.8 As of the Effective Date, neither Strakan nor its Affiliates has been
debarred or is subject to debarment and neither Strakan nor any of its
Affiliates will use in any capacity, in connection with the Manufacture of the
Product, any Person who has been debarred pursuant to Section 306 of the United
States Federal Food, Drug and Cosmetic Act, or who is subject of a conviction
described in such section. Further, Strakan agrees to inform Aptalis in writing
immediately if it or any Person who is performing services hereunder is debarred
or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal administrative proceeding is pending or, to
the best of Strakan’s knowledge, is threatened, relating to the debarment of
Strakan, its Affiliates or any Person used in any capacity by Strakan or its
Affiliates in connection with the Manufacture of the Product.

 

7.2 Disclaimers. STRAKAN MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EITHER EXPRESSED OR IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AND SUCH
WARRANTIES ARE HEREBY SPECIFICALLY DISCLAIMED BY STRAKAN.

 

7.3 Exceptions to Warranties. The warranties as applied to each Party set forth
in Section 7.1.2.1 shall not apply to any Product that (a) has been tampered
with or otherwise altered other than by Strakan, its Affiliates or a Contract
Manufacturer, (b) has been subjected to misuse, negligence or accident other
than by Strakan, its Affiliates or a Contract Manufacturer, (c) has been stored,
handled or used by others in a manner contrary to Law other than by Strakan, its
Affiliates or a Contract Manufacturer, or (d) has expired its stated shelf life
other than due to an act or omission by Strakan, its Affiliates or a Contract
Manufacturer.

 

 

* Confidential treatment requested.

19



--------------------------------------------------------------------------------

Article 8 DEFECTS, INDEMNIFICATION AND INSURANCE

 

8.1 If any delivery of Product delivered or Manufactured by or on behalf of
Strakan contains any damage, quantity deviation or defect of the Product due to
Strakan, the Contract Manufacturer(s) or circumstances which Strakan is
responsible for, Aptalis shall notify Strakan (a) within sixty (60) days of
Aptalis taking title to the Product if such damage, deviation or defect can be
ascertained by the exercise of reasonable diligence upon examination by Aptalis
on receipt of the Product, or (b) within sixty (60) days after discovery of the
same if such damage, deviation or defect cannot be ascertained by the exercise
of reasonable diligence upon examination by Aptalis on receipt of such delivery
arriving at Aptalis’ warehouse. For the avoidance of doubt it is understood
between the Parties that any minor deviation between ordered and delivered
quantity that falls within applicable industry standards shall be accepted.

 

8.2 If there is any damage, shortage and/or defect, as defined in Section 8.1
above, such that any Product delivered by Strakan or its Contract
Manufacturer(s) is Non-conforming Product, Strakan shall at Aptalis’ option
without any undue delay, either:

 

  8.2.1 replace the Non-conforming Product within [*] weeks with conforming
Product, at Strakan’s expense, or, if necessary for Aptalis to avoid a stock out
risk, replace such Non-conforming Product in accordance with the expedited
delivery process set forth in Section 3.3 and use Commercially Reasonable
Efforts to place the order of such replacement Product for Aptalis ahead of any
other purchase orders;

 

  8.2.2 refund to Aptalis the cost paid to Strakan by Aptalis for such
Non-conforming Product, or, if the invoice has not been paid, cancel the
invoice; and

 

  8.2.3 in either case, compensate Aptalis for any costs, losses and damages
incurred as a result of such damage, shortage and/or defect, including but not
limited to the costs, losses and damages related to any withdrawal, recall,
removal and/or disposal of any Non-conforming Product in each case as agreed by
Strakan or determined by the arbitrators in accordance with Section 14.2.

 

8.3

If a dispute arises between the Parties as to whether any Product is a
Non-conforming Product or shortage of Products delivered, which cannot be
resolved by the Parties within

 

 

* Confidential treatment requested.

20



--------------------------------------------------------------------------------

  thirty (30) days of a claim being notified by Aptalis to Strakan, either Party
may require that the matter in dispute be referred to an independent expert
(such as an independent testing laboratory) selected by agreement of the
Parties, or, failing agreement, appointed by JAMS, or if JAMS is unwilling or
unable to make such appointment, by the President of the International Court of
Arbitration of the ICC. Such referral will be solely for the purpose of
establishing whether or not there is any Non-conformity in the relevant Product
delivered by Strakan or its Contract Manufacturer(s) to Aptalis. Except in the
case of fraud or manifest error on the part of such independent expert, the
decision of such independent expert will be binding upon the Parties. If the
independent expert decides there was no Non-conformity in the Product in
question, the costs of the independent expert will be borne by [*]. In all other
circumstances, the costs of the independent expert will be borne by [*].

 

8.4 All or part of any shipment of the Product determined to have been
rightfully rejected by Aptalis as provided herein shall be held by Aptalis for a
period of up to [*] days or such lesser period as agreed to by the Parties
following notice to Strakan for proper disposal by Strakan, at [*] expense. If
Strakan does not provide instructions for disposal of the Product within such
period, then Aptalis may dispose of such Product and Strakan shall [*], or
Aptalis shall have the right to [*]. All or part of any Lot of Product
determined to have been rightfully rejected by Aptalis prior to its release for
shipment shall be properly disposed of by Strakan, at [*] expense.

 

8.5

Strakan shall fully indemnify and at all times keep Aptalis, its Affiliates, and
their respective directors, officers, employees and agents fully indemnified
against any and all Third Party Losses resulting from (a) any material breach by
Strakan or its Affiliates of any of its or their representations, warranties or
covenants pursuant to this Agreement, (b) the gross negligence or wilful
misconduct by Strakan or its Affiliates or Contract Manufacturer(s) or their
respective officers, directors, employees, agents or consultants in performing
any obligations under this Agreement, (c) the failure of the Product to be
stored, handled or Manufactured in accordance with cGMP, the Specifications or
Law, (d) any violations of applicable Laws and regulations or Regulatory
Approvals for the Product by Strakan in the performance of its obligations under
this Agreement, (e)

 

 

* Confidential treatment requested.

21



--------------------------------------------------------------------------------

  adulteration of the product while in Strakan’s or its Contract Manufacturer’s
possession; in each case except to the extent that such Third Party Losses
result from the negligence or wilful misconduct of, or breach of this Agreement
by Aptalis and except to the extent that such Third Party Losses are subject to
indemnification by Aptalis pursuant to Section 8.6.

 

8.6 Aptalis shall fully indemnify and at all times keep Strakan, its Affiliates,
and their respective directors, officers, employees, and agents fully
indemnified against any and all Third Party Losses resulting from (a) any
material breach by Aptalis of any of its representations, warranties or
covenants pursuant to this Agreement, (b) the gross negligence or wilful
misconduct by Aptalis or its Affiliates or their respective officers, directors,
employees, agents or consultants in performing any obligations under this
Agreement, or (c) any action or inaction of Aptalis (or its Affiliates, agents,
contractors or other designees, other than Strakan) or its failure to store,
handle or use the Product in accordance with cGMP, the Specifications or Law; in
each case except to the extent that such Third Party Losses result from the
negligence or wilful misconduct of, or breach of this Agreement by Strakan and
except to the extent that such Third Party Losses are subject to indemnification
by Strakan pursuant to Section 8.5.

 

8.7 All indemnification claims in respect of any indemnitee seeking indemnity
under Section 8.1 (collectively, the “Indemnitees” and each an “Indemnitee”)
will be made solely by the corresponding Party (the “Indemnified Party”). The
Indemnified Party will give the indemnifying party (the “Indemnifying Party”)
prompt written notice (an “Indemnification Claim Notice”) of any claims or the
discovery of any fact upon which such Indemnified Party intends to base a
request for indemnification under Section 8.5 or 8.6, but in no event will the
Indemnifying Party be liable for any claims that result from any delay in
providing such notice which materially prejudices the defence of such claim.

 

8.8

Each Party will obtain and keep in force insurance in scope and amount as
required by Law with respect to a Party’s activities hereunder and such
additional amounts as may be reasonably necessary to cover such Party’s
indemnity obligations under this Agreement with scope and coverage as is normal
and customary in the pharmaceutical industry generally for parties similarly
situated. It is understood that such insurance will not be

 

 

* Confidential treatment requested.

22



--------------------------------------------------------------------------------

  construed to limit a Party’s liability with respect to its indemnification
obligations under this Article 8. Each Party will provide to the other Party
upon request a certificate evidencing the insurance such Party is required to
obtain and keep in force under this Article 8. Such certificate will provide
that such insurance will not expire without renewal or be cancelled or modified
without at least ninety (90) days’ prior notice to the other Party.

 

8.9 EXCEPT FOR EITHER PARTY’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT, AND
SUBJECT TO SECTION 13.2 OF THE LICENSE AGREEMENT, IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR ANY LOST PROFITS OR REVENUE, LOSS OF USE, SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF
LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF
THIS AGREEMENT.

 

8.10 Nothing in this Agreement shall limit any Party’s liability for death or
personal injury caused by negligence or for fraudulent misrepresentation.

Article 9 FORCE MAJEURE.

 

9.1 Subject to Section 9.2, a Party’s obligations under this Agreement will be
suspended to the extent and for the duration that its performance is delayed,
hindered or prevented by a Force Majeure Event.

 

9.2 A Party affected by a Force Majeure Event shall:

 

  9.2.1 promptly in writing notify the other Party, explaining the nature,
details and expected duration of such event. Such Party shall also notify the
other Party from time to time as to when the affected Party reasonably expects
to resume performance in whole or in part of its obligations hereunder, and
notify the other Party of the cessation of any such event;

 

 

* Confidential treatment requested.

23



--------------------------------------------------------------------------------

  9.2.2 use its reasonable efforts to resume full performance of its obligations
under this Agreement as soon as reasonably practical; and

 

  9.2.3 pending such resumption, use its reasonable efforts to facilitate any
efforts that the other Party may make to procure an alternative method by which
its obligations under this Agreement may be performed.

 

9.3 If a Party anticipates that a Force Majeure Event may occur, such Party
shall notify the other Party of the nature, details and expected duration of
such event.

 

9.4 If a Force Majeure Event prevails for a continuous period in excess of [*]
months, the Party which is to be notified of such circumstances in accordance
with Section 9.2.1 may terminate this Agreement, by giving written notice of
termination with immediate effect to the Party affected by the Force Majeure
Event.

Article 10 TERM AND TERMINATION.

 

10.1 This Agreement shall commence as of the Effective Date and, unless sooner
terminated as provided herein, shall expire upon the expiration or termination
of the License Agreement.

 

10.2 Termination by Either Party

 

  10.2.1 Termination for Breach. Either Party may, without prejudice to any
other remedies available to it at Law or in equity, terminate this Agreement in
the event that the other Party (the “Breaching Party”) shall have committed a
material breach of this Agreement. The Breaching Party shall have sixty
(60) days after written notice thereof was provided to the Breaching Party by
the non-breaching Party to remedy such default. Any such termination shall
become effective at the end of such sixty (60) day period unless the Breaching
Party has cured any such breach or default prior to the expiration of such sixty
(60) day period. If there is a dispute between the Parties regarding any amounts
due hereunder, Aptalis may withhold payment with respect to those amounts that
Aptalis believes in good faith are inaccurate or are otherwise not in accordance
with the terms of this Agreement until resolution in accordance with the
procedures set forth in Article 14, and such withholding shall not be considered
a breach hereunder.

 

 

* Confidential treatment requested.

24



--------------------------------------------------------------------------------

  10.2.2 Termination for Insolvency. Either Party may terminate this Agreement
upon written notice to other Party at any time, to the extent permitted by
applicable Law, if the other Party shall become insolvent, or shall make or seek
to make or arrange an assignment for the benefit of creditors, or if proceedings
in voluntary or involuntary bankruptcy shall be initiated by, on behalf of or
against such Party (and, in the case of any such involuntary proceeding, not
dismissed within ninety (90) days), or if a receiver or trustee of such Party’s
property shall be appointed and not discharged within ninety (90) days.

 

10.3 Termination by Aptalis. Without limiting the generality of Aptalis’s rights
under Section 10.2.1, if:

 

  10.3.1 Strakan delivers [*] or more consecutive orders with less than [*]
percent ([*]%) of the amount set forth in the purchase order submitted and
accepted pursuant to Section 3.3, it being understood that Non-conforming
Product shall not be included in such [*]%-amount;

 

  10.3.2 Strakan delivers [*] or more consecutive orders more than [*] days
after the agreed upon delivery date as set forth in a purchase order submitted
and accepted pursuant to Section 3.3; or

 

  10.3.3 the shelf life approved by the Regulatory Authority is reduced to less
than [*] months as a result of Strakan’s or the Contract Manufacturer’s failure
to make the Product in accordance with the Specification or cGMP;

and as a consequence of Sections 10.3.1 or 10.3.2 Aptalis is unable to supply
customers of the Product in the Territory or as a consequence of Section 10.3.3
Aptalis can demonstrate a material detrimental effect on the market potential
for the Product in the Territory, then Aptalis may terminate this Agreement
effective immediately by giving notice to Strakan in writing.

 

 

* Confidential treatment requested.

25



--------------------------------------------------------------------------------

10.4 Upon expiration or termination of this Agreement:

 

  10.4.1 All representations and warranties and indemnities contained in
Section 7.1 shall, insofar as appropriate, remain in full force and effect;

 

  10.4.2 Strakan shall deliver to Aptalis the Product requested in each accepted
purchase order submitted prior to the date of expiration or termination;

 

  10.4.3 Upon delivery of Product pursuant to such confirmed written purchase
orders, Aptalis shall pay in full all undisputed sums due in relation to such
delivery;

 

  10.4.4 Each Party shall return to the other all confidential records and
documents relating to this Agreement;

 

  10.4.5 In the event the License Agreement remains in effect, Strakan shall,
upon the written request of Aptalis, which notice shall contain information
sufficient for Strakan to determine the scope of the Termination Assistance
Services required by Aptalis, perform the Termination Assistance Services for up
to [*] months following the expiration or termination of this Agreement (the
“Termination Assistance Period”). “Termination Assistance Services” means such
services and cooperation with Aptalis or its Third Party designee as may be
reasonably necessary to effect the orderly transfer of the Manufacturing to
Aptalis or a Third Party. Such Termination Assistance Services may include
continuing to provide the Manufacturing on a transitional basis, assisting
Aptalis with Strakan’s Contract Manufacturer(s) for the purposes of enabling
Aptalis to enter into its own contracts with such Contract Manufacturer(s), and
the provision of Manufacturing technology, and knowledge transfer of Know-How,
in each case, to Aptalis or a replacement manufacturer or other Third Party,
including the grant to Aptalis of a sublicensable license to all Intellectual
Property Rights owned by Strakan necessary for Aptalis or a sublicensee to
Manufacture the Product as theretofore Manufactured for the duration of the
License Agreement . For the avoidance of doubt, the Parties acknowledge that not
all of the foregoing services will be applicable in every situation, but that
the Termination Assistance Services shall include all of those services
necessary to transition Aptalis with minimal

 

 

* Confidential treatment requested.

26



--------------------------------------------------------------------------------

  disruption to its business and operations. In the event Strakan has terminated
this Agreement pursuant to Section 10.2.1 or 10.2.2, Termination Assistance
Services provided during the Termination Assistance Period shall be provided at
Aptalis’s cost. In the event Aptalis has terminated this Agreement pursuant to
Section 10.2.1, 10.2.2 or 10.3, all Termination Assistance Services provided by
Strakan shall be provided free of charge.

 

10.5 In the event of a material breach of this Agreement by Strakan resulting in
a shortage of supply of Product to Aptalis, Strakan shall use its Commercially
Reasonable Efforts to mitigate such supply shortage by appropriately managing
supply of the Product inside and outside the Territory in order to supply
Aptalis with as much of the Product ordered as possible, provided that Strakan
shall not be obliged to place itself in breach of any agreement with its other
licensees or customers of the Product outside the Territory.

 

10.6 In the event that Strakan receives a notice of default under any contract
or arrangement, including with its Contract Manufacturer(s), that in any way has
a detrimental effect on the ability of Strakan to fulfill its obligations under
this Agreement, Strakan shall use Commercially Reasonable Efforts to provide a
copy of such notice of default to Aptalis as soon as possible after Strakan’s
receipt of such notice of default.

 

10.7 Termination of this Agreement for any reason will be without prejudice to
any rights that will have accrued to the benefit of a Party prior to the
effective date of such termination. Such termination will not relieve a Party
from obligations that are expressly indicated to survive the termination of this
Agreement.

 

10.8 Survival. The following Articles and Sections, together with any
definitions used or Schedules referenced therein, will survive any expiration or
termination of this Agreement: Sections 2.1.6, 2.1.7, 5.3, 5.6, 5.8 and Articles
1, 7, 8, 10, 11, 13 and 14.

Article 11 MISCELLANEOUS.

 

11.1 Confidentiality. The terms and conditions of Article 9 of the License
Agreement regarding confidentiality will be applicable to this Agreement.

 

 

* Confidential treatment requested.

27



--------------------------------------------------------------------------------

11.2 Notices.

All notices or other communications that are required or permitted under this
Agreement shall be in accordance with Section 17.1 of the License Agreement.

 

11.3 Independent Status. Neither Party is an agent, employee or representative
of the other. Neither Party shall have authority to make any statements,
representations nor commitments of any kind, nor to take any action, which shall
be binding on the other Party, except as may be explicitly authorized by the
other Party in writing. This Agreement shall not constitute, create or in any
way be interpreted as a joint venture, partnership or formal business
organization of any kind.

 

11.4 Severability. If any provision of this Agreement or application thereof to
anyone is adjudicated to be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect any provision or application of
this Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. Further, the judicial or
other competent authority making such determination shall have the power to
limit, construe or reduce the duration, scope, activity and/or area of such
provision, and/or delete specific words or phrases as necessary to render, such
provision enforceable in such jurisdiction.

 

11.5 Headings; Construction; Certain Conventions. The headings used in this
Agreement have been inserted for convenience of reference only and do not define
or limit the provisions hereof. The Schedules to this Agreement are incorporated
herein by reference and will be deemed a part of this Agreement. Unless
otherwise expressly provided herein or the context of this Agreement otherwise
requires, (a) words of any gender include each other gender, (b) words such as
“herein”, “hereof”, and “hereunder” refer to this Agreement as a whole and not
merely to the particular provision in which such words appear, (c) words using
the singular will include the plural, and vice versa, (d) the words “include,”
“includes” and “including” will be deemed to be followed by the phrase “but not
limited to”, “without limitation”, “inter alia” or words of similar import,
(e) the word “or” will be deemed to include the word “and” (e.g., “and/or”) and
(f) references to “ARTICLE,” “Section,” “subsection”, “clause” or other
subdivision, or to a Schedule, without reference to a document are to the
specified provision or Schedule of this Agreement. This Agreement will be
construed as if it were drafted jointly by the Parties and shall not be strictly
construed against either Party.

 

 

* Confidential treatment requested.

28



--------------------------------------------------------------------------------

11.6 Further Assurances. Each Party shall, as and when requested by the other
Party, do all acts and execute all documents as may be reasonably necessary to
give effect to the provisions of this Agreement.

Article 12 ASSIGNMENT.

 

12.1 Assignment and Subcontracting. Neither of the Parties shall assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of the other Party, provided, that in the event the
License Agreement is assigned by Aptalis to any Person, Aptalis shall be
permitted to assign this Agreement to the same Person to which the License
Agreement is assigned without the prior written consent of Strakan. Each Party
shall be entitled (without the consent of the other Party) to assign this
Agreement (or any of its rights or obligations under this Agreement) to (a) its
Affiliate (as long as such entity remains an Affiliate of the relevant Party)
provided that the assigning Party shall be responsible for the performance of
this Agreement by such Affiliate; or (b) to any corporation to which it has sold
all or substantially all of its assets relating to this Agreement provided that
the acquiring corporation agrees to be bound by the terms of this Agreement. If
a Party delegates all or any of its obligations under this Agreement to any
Third Party, the Party delegating shall be fully responsible to the other Party
for the proper performance of those obligations and for any negligent act or
omission made by the Third Party or its staff in relation thereto. For purposes
of clarity, any change of control or merger, consolidation, initial public
offering or other financing activity of a Party shall not be deemed an
assignment of this Agreement.

Article 13 ENTIRE AGREEMENT; AMENDMENT AND WAIVER.

 

13.1

This Agreement, the Product Quality Agreement, the Safety Data Exchange
Agreement and the License Agreement, including the Exhibits and Schedules
attached hereto and thereto (each of which is hereby and thereby incorporated
herein and therein by reference) between the Parties shall constitute the entire
agreement and understanding of the Parties relating to the subject matter of
this Agreement and supersedes all prior oral or

 

 

* Confidential treatment requested.

29



--------------------------------------------------------------------------------

  written agreements, representations, understandings or arrangements between
the Parties relating to the subject matter of this Agreement. No amendment,
supplement or other modification to any provision of this Agreement shall be
binding unless in writing and signed by both Parties. No waiver of any rights
under this Agreement shall be effective unless in writing signed by the Party to
be charged. A waiver of a breach or violation of any provision of this Agreement
will not constitute or be construed as a waiver of any subsequent breach or
violation of that provision or as a waiver of any breach or violation of any
other provision of this Agreement.

Article 14 GOVERNING LAW AND DISPUTES.

 

14.1 This Agreement shall be governed by and interpreted in accordance with the
Laws of the State of New York without giving effect to any conflict of Laws
provisions, except matters of Intellectual Property that will be determined in
accordance the Intellectual Property Laws relevant to the Intellectual Property
in question. The UNICITRAL Convention for the International Sale of Goods, as
well as any other unified Laws relating to the conclusion and implementation of
contracts for the international sale of goods, will not apply.

 

14.2 In the event of a Dispute except for a dispute set out in Section 8.3, the
Parties will submit such Dispute to arbitration under the Rules of Arbitration
of ICC. Unless, the Parties agree otherwise, the number of arbitrators shall be
three. One arbitrator shall be appointed by each Party and the third arbitrator
shall be appointed by the International Court of Arbitration of the ICC. The
place of arbitration will be New York, New York if Strakan initiates arbitration
proceedings or London, England if Aptalis initiates the arbitration proceedings.
The language of the arbitration will be in English. Prior to the commencement of
hearings, each of the arbitrators appointed must provide an oath of undertaking
of impartiality. Judgment upon the award rendered by the arbitrators may be
entered into any court having jurisdiction thereof. The cost of any such
arbitration will be divided equally between the Parties, with each Party bearing
its own attorneys’ fees and costs. The arbitration proceedings and the decision
of the arbitrators will be kept confidential by the Parties and the arbitrators.

 

 

* Confidential treatment requested.

30



--------------------------------------------------------------------------------

Article 15 COUNTERPARTS.

 

15.1 This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

[Signature page follows]

 

 

* Confidential treatment requested.

31



--------------------------------------------------------------------------------

EXECUTION.

THIS AGREEMENT IS EXECUTED by the authorised representatives of the Parties as
of the date first written above.

 

SIGNED for and on behalf of     SIGNED for and on behalf of Strakan
International S.à.r.l.     Aptalis Pharma US, Inc.            

/s/    Andrew McLean

   

/s/    Frank Verwiel

Signature     Signature Name:  

Andrew McLean

    Name:  

Frank Verwiel, MD

Title:  

Director and General Counsel

    Title:  

President and Chief Executive Officer

                       

/s/    Steve Gannon

      Signature         Name:  

Steve Gannon

      Title:   Senior Vice President, Finance, Chief Financial Officer and
Treasurer

 

 

* Confidential treatment requested.

 